Title: From Benjamin Franklin to Jared Eliot, 1 September 1755
From: Franklin, Benjamin
To: Eliot, Jared


Dear Sir
Philada. Sept. 1. 1755.
I wrote to you yesterday, and now I write again. You will say, It can’t rain, but it pours: For I not only send you manuscript but living Letters. The first may be short, but the latter will be longer and yet more agreable. Mr. Bartram I believe you will find to be at least 20 folio Pages, large Paper, well fill’d, on the Subjects of Botany, Fossils, Husbandry, and the first Creation. This Mr. Allison is as many or more, on Agriculture, Philosophy, your own Catholick Divinity, and various other Points of Learning, equally useful and engaging. Read them both. ’Twill take you at least a Week; and then answer, by sending me two of the like kind, or by Coming yourself. If you fail of this, I shall think I have overballanc’d my Epistolary Account, and that you will be in my debt as a Correspondent for at least a 12 month to come.

I remember with Pleasure the chearful Hours I enjoy’d last Winter in your Company, and would with all my heart give any ten of the thick old Folios that stand on the Shelves before me; for a little Book of the Stories you then told with so much Propriety and Humour. Adieu, my dear Friend, and believe me ever Yours affectionately
B Franklin
Dr. Elliot
P. S. The Piece of Iron Ore you mention’d in yours of April 10. never came to hand. I forgot to mention, that the Bearer Mr. Allison is Rector of our Academy and my particular Friend. He is on a Journey Northward for Health.
 Addressed: To / The Reverend Mr Jared Elliot / at / Killingworth / Connecticut / per favour of / the Revd. Mr Allison
